UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-V.- 18 Cr. 117-5 (KPF)
OKECHUKWU PETER EZIKA, ORDER

Defendant.

 

 

KATHERINE POLK FAILLA, District Judge:

It is hereby ORDERED that whereas the Defendant, Okechukwu Peter
Ezika, USM # 86497-054, has been sentenced in the above case to a term of
time served plus one week, the U.S. Marshals are to release the defendant
unless any pending warrants, detainers or other issues are encountered.

SO ORDERED.

Dated: June 3, 2021 Kiy [a A
New York, New York TAA ae Ll x

KATHERINE POLK FAILLA
United States District Judge

 

 
